120 U.S. 782 (1887)
EX PARTE HARDING.
Supreme Court of United States.
Submitted March 16, 1887.
Decided March 21, 1887.
ORIGINAL.
*783 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This motion is denied. This court has no jurisdiction for the discharge on habeas corpus of a person imprisoned under the sentence of a territorial court in a criminal case, unless the sentence exceeds the jurisdiction of that court, or there is no *784 authority to hold him under the sentence. Ex parte Wilson, 114 U.S. 417, 420, and the cases there cited. The fact that a law of the territory allowed an alien who had declared his intention to become a citizen of the United States to sit on a grand jury, and that an alien did in fact sit on the jury that found the indictment against this petitioner, did not deprive the court of its jurisdiction for his trial under the indictment. The objection, if it be one, goes only to the regularity of the proceedings, not to the jurisdiction of the court. The same is true of the allegation in the petition that the petitioner was denied his right to have compulsory process for obtaining witnesses in his favor. For such errors or irregularities, if they exist, a judgment is not void, and a writ of habeas corpus gives this court no authority for their correction.
Motion denied.